Citation Nr: 0427052	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  00-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to October 
1981 and from January 1982 to June 1982.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO). Thereafter, the veteran's file was 
transferred to the RO in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reasons for remand

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
VCAA standard].

After review of the record, the Board has concluded that the 
veteran has not received notice that complies with the VCAA 
and Quartuccio .  

The regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), has been 
determined to be invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  
(Fed. Cir. 2003).  Thus, if the record has a procedural 
defect with respect to notice required under the VCAA, this 
may no longer be cured by the Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Entitlement to service connection for bilateral hearing 
loss.  

In an October 2001 rating decision, service connection was 
denied for bilateral hearing loss.  The veteran specifically 
disagreed with that denial in June 2002.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court held that in these 
circumstances, where a notice of disagreement is filed, but a 
statement of the case (SOC) has not been issued, the Board 
must remand the claim to VBA so that a SOC may be issued.

Accordingly, this case is REMANDED to VBA for the following:

1.  VBA should ensure that all 
notification and development action 
required by the VCAA is completed.  That 
is, (1) inform the veteran about the 
information and evidence not of record 
that is needed to substantiate the claim; 
(2) the information that VA will seek to 
provide and what evidence he must 
provide; and (3) inform him that he 
should provide any evidence in his 
possession that pertains to the claim.

2.  Thereafter, VBA should readjudicate 
the claim for entitlement to service 
connection for an acquired psychiatric 
disorder.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and should be given reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

3.  VBA must issue a SOC pertaining to 
the issue of entitlement to service 
connection for bilateral hearing loss.  
The veteran and his representative should 
be provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




